Order
An administrative law judge determined that Phillip Hiller’s shoulder, knee, and back impairments do not render him disabled. The Appeals Council declined to review that decision. The district court concluded that the administrative decision is supported by substantial evidence and uninfluenced by any legal error. After receiving briefs and hearing oral argument, we conclude that the district court’s evaluation of this litigation requires no elaboration. Accordingly, for substantially the reasons the district court gave, the judgment is
Affirmed.